DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 – 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US PgPub No. 20180171991). 
Regarding claim 1, Miller teaches driving mechanism (abstract also paragraphs 0005 and 0081; controller controlling spring arm for driving), comprising: a fixed portion (abstract also paragraphs 0005, 0045, 0052, 0056 – 0064, 0096, and 0098; fixed portion/static portion); a movable portion movably connected to the fixed portion (abstract also paragraphs 0005, 0052, 0056 - 0064; moving member); and a driving assembly used for driving the movable portion to move relative to the fixed portion, wherein the driving assembly drives the movable portion by a control signal provided by a control assembly, and the driving assembly comprises shape memory alloy (abstract also paragraphs 0005, 0056, and 0059 – 0069; a controller controlling spring arm for driving and SMA).

Regarding claim 2, as mentioned above in the discussion of claim 1, Miller teach all of the limitations of the parent claim.  Additionally, Miller teaches wherein the movable portion is used for connecting to an optical assembly having a main axis (figure 1 item 102), and the movable portion is positioned in an accommodation space of the fixed portion (figure 1 items 122 and 124 in an accommodation space); wherein the driving mechanism further comprises a position sensing assembly for detecting the movement of the movable portion relative to the fixed portion, and the control assembly receives a position signal provided by the position sensing assembly (paragraphs 0005, 0052, 0056 – 0064; wherein the driving mechanism further comprises a position sensing assembly for detecting the movement of the movable portion relative to the fixed portion, and the control assembly receives a position signal provided by the position sensing assembly); wherein the position signal comprises a first position signal and a second position signal (paragraph 0094; wherein the position signal comprises a first position signal and a second position signal), and the position sensing assembly comprises: a first position sensor used for detecting the movement of the movable portion relative to the fixed portion in a first dimension, and used for providing the first position signal (paragraph 0094; a first position sensor used for detecting the movement of the movable portion relative to the fixed portion in a first dimension, and used for providing the first position signal); a second position sensor used for detecting the movement of the movable portion relative to the fixed portion in a second dimension, and used for providing the second position signal (paragraph 0094; a second position sensor used for detecting the movement of the movable portion relative to the fixed portion in a second dimension, and used for providing the second position signal); a first reference element corresponding to the first position sensor, wherein the first reference element comprises a first magnetic unit (paragraphs 0056 and 0090; a first reference element corresponding to the first position sensor, wherein the first reference element comprises a first magnetic unit); and a second reference element corresponding to the second position sensor, wherein the second reference element comprises a second magnetic unit, and at least a part of the position sensing assembly is positioned in the accommodation space (paragraphs 0056 and 0090; a second reference element corresponding to the second position sensor, wherein the second reference element comprises a second magnetic unit, and at least a part of the position sensing assembly is positioned in the accommodation space as shown in figure 1).

Allowable Subject Matter
Claims 3 - 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The following is a statement of reasons for the indication of allowable subject matter for claim 3:  “wherein the driving assembly comprises: a first driving element used for driving the movable portion to move relative to the fixed portion, and the first driving element comprises: a first driving unit used for driving the movable portion to move relative to the fixed portion, wherein the material of the first driving unit comprises shape memory alloy, and the first driving unit is strip-shaped and extends in a first direction; and a second driving unit used for driving the movable portion to move relative to the fixed portion, wherein the material of the second driving unit comprises shape memory alloy, and the second driving unit is strip-shaped and extends in a second direction; a second driving unit used for driving the movable portion to move relative to the fixed portion, and the second driving element comprises: a third driving unit used for driving the movable portion to move relative to the fixed portion, wherein the material of the third driving unit comprises shape memory alloy, and the third driving unit is strip-shaped and extends in a third direction; and a fourth driving unit used for driving the movable portion to move relative to the fixed portion, wherein the material of the fourth driving unit comprises shape memory alloy, and the fourth driving unit is strip-shaped and extends in a fourth direction; wherein the first direction is different than the third direction, the second direction is different than the third direction, the first direction is substantially parallel to the second direction, and the third direction is substantially parallel to the fourth direction; the movable portion vibrates relative to the fixed portion at a frequency that is lower than a maximum frequency, and the control signal comprises: a first driving signal provided to the first driving unit; a second driving signal provided to the second driving unit; a third driving signal provided to the third driving unit; and a fourth driving signal provided to the fourth driving unit, wherein the first driving signal, the second driving signal, the third driving signal, and the fourth driving signal do not comprise a periodic signal with a frequency higher than 10000Hz; wherein after the control assembly receives an environmental signal provided by an environmental sensing assembly, the control signal is provided to the driving assembly by the control assembly, and the control assembly removes the high- frequency signal from the environmental signal after the control assembly receives the environmental signal; wherein the environmental sensing assembly is used for detecting the influence of environment on the driving mechanism, and the environmental sensing assembly comprises an inertia sensing element” in combination with the other limitations in the claim and the parent claim is not discussed or suggested in any of the prior art that was searched.

Regarding claims 4 - 10, these claims are also objected to as being dependent from objected claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hara (US PgPub No. 2006/0272328) teaches system with SMA in optical system.
Hara (US PgPub No. 2007/0109412) teaches system with SMA in optical system.
Wada (US PgPub No. 2007/0279497) teaches system with SMA in optical system.
Tanimura (US PgPub No. 2008/0198249) teaches system with SMA in optical system.
Kume (US PgPub No. 2011/0204746) teaches system with SMA in optical system.
Topliss (US PgPub No. 2011/0255184) teaches system with SMA in optical system.
Topliss (US PgPub No. 2013/0002933) teaches system with SMA in optical system.
Eddington (US PgPub No. 2015/0135703) teaches system with SMA in optical system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Usman Khan
/USMAN A KHAN/Primary Examiner, Art Unit 2696
06/23/2022